EXHIBIT PRIVATE LABEL CREDIT CARD PLAN AGREEMENT BETWEEN SPIRIT OF AMERICA NATIONAL BANK AND ARIZONA MAIL ORDER COMPANY, INC. DATED AS OF August 25, 2008 PRIVATE LABEL CREDIT CARD PLAN AGREEMENT TABLE OF CONTENTS SECTION 1. DEFINITIONS 1 SECTION 2. THE PLAN 9 SECTION 3. OPERATION OF THE PLAN 19 SECTION 4. REPRESENTATIONS AND WARRANTIES OF AMO 24 SECTION 5. COVENANTS OF AMO 26 SECTION 6. REPRESENTATIONS AND WARRANTIES OF BANK 29 SECTION 7. COVENANTS OF BANK 30 SECTION 8. INDEMNIFICATION 32 SECTION 9. TERM, EXPIRATION AND TERMINATION 34 SECTION 10. MISCELLANEOUS 38 SCHEDULE 2.1(a) 2 Schedule 2.1(b) Service Standards 7 Schedule 2.3 OPERATING PROCEDURES 8 Schedule 2.5(a) Marketing Promotions 11 Schedule 2.5(b) Marketing Funds 12 SCHEDULE 2.7 13 CREDIT CRITERIA 13 Schedule 2.8 Monthly Master File Information 16 Schedule 2.9(c) Bank Enhancement Marketing Services 19 Schedule 3.1 Cross-Shopping 20 Schedule 3.6(d) Summary of Rates and Fees 21 Schedule 3.11 Non-Competition 23 Schedule 3.13 Bank Reports 24 APPENDIX A AMO Businesses and AMO Brands and AMO Marks 25 PRIVATE LABEL CREDIT CARD PLAN AGREEMENT RIVATE LABEL CREDIT CARD PROGRAM AGREEMENT THIS PRIVATE LABEL CREDIT CARD PLAN AGREEMENT is effective as of the 25th day of August, 2008, and is entered into between Arizona Mail Order Company, Inc., a Delaware corporation (“Arizona Mail Order” or “AMO”), and SPIRIT OF AMERICA
